Citation Nr: 1028331	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss for the period prior to July 2, 2007.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision issued by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased disability evaluation 
for service-connected bilateral hearing loss disability, from 0 
percent to 80 percent, effective from July 2, 2007.  The Veteran 
disagrees with the noncompensable rating which remains assigned 
prior to July 2, 2007.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is entitled to a compensable rating for 
his bilateral hearing loss prior to July 2, 2007.  He contends 
that he is entitled to an 80 percent rating effective date in 
November 2005, when he initially filed his claim for an increased 
rating.

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

The Board also notes that there are additional VA medical reports 
to obtain that are relevant to the Veteran's claim.  In this 
regard, the claims file contains partial reports from VA 
audiology evaluations completed on March 29, 2005 and August 9, 
2006.  These evaluations possibly show a compensable level of 
hearing loss prior to the July 2, 2007.  However, without 
reviewing the reports in their entirety, the Board is unable to 
confirm this.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that 
VA has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Therefore, on remand, these complete 
reports must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate with the claims folder, the 
complete reports from the VA audiology 
examinations that were conducted at the Long 
Beach VAMC on March 29, 2005 and August 9, 
2006.

2.  After ensuring that the above development 
has been properly completed and undertaking 
any additional development deemed necessary, 
the claim should be readjudicated.  If it 
remains denied, a supplemental statement of 
the case should be issued.  The case should 
be then returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



